         ..
••:---."'''~-Ji.-                                                      '
          ~-AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                      1
                                                                                                                                                Pagelofl)
                                                                                                                                                            /f   I
                                                                                                                                                                 I
                                              UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                         v.                                             (For Offenses Committed On or After November 1, 1987)


                                   Cirilo Perez-Oliver                                  CaseNumber: 3:19-mj-22291

                                                                                        Casey J Donovan
                                                                                        Defendant's Attorney


        REGISTRATION NO. 85601298
        THE DEFENDANT:
         IZl pleaded guilty to count(s) 1 of Complaint
                                                     ----=--------------------------
          0 was found guilty to count( s)
            after a plea ofnot guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                     Nature of Offense                                                             Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

          D The defendant has been found not guilty .on count( s)
                                                                                     ----~-------------~
          D Count(s) ---------~--~-----dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                         °t    TIME SERVED                           D ---------~days

          IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
          IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the   defendant's possession at the time of arrest upon their deportation or removal.
          D     Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, June 6, 2019
                                                                                      Date oflmposition of Sentence


        Received         ~
                       DUSM                                                           ~ARRYMKURRB<
                                                                                      UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                         3:19-mj-22291
